Citation Nr: 0204437	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  95-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Helen Randolph, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 to May 1945.  

In a May 1945 rating decision, the RO granted service 
connection and assigned a 10 percent rating for a 
psychoneurosis.  

In a June 1960 rating decision, the RO proposed to sever 
service connection for the psychoneurosis.  In a February 
1961 rating decision, the RO formally severed service 
connection for the psychoneurosis, and the veteran appealed.  

In a decision promulgated in May 1961, the Board of Veterans' 
Appeals (Board) determined that the grant of service 
connection for the psychoneurosis had been clearly and 
unmistakably erroneous and that service connection could not 
be restored.  

In May 1997, a hearing was held by the undersigned Member of 
the Board in Washington, DC.  

In June 1997, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for an acquired psychiatric disorder.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 1998 
Order, the Court vacated the Board's June 1997 decision and 
remanded the case to the Board for additional action.  

In a decision promulgated in May 1999, the Board determined 
that new and material evidence had been presented to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  

The Board then remanded the case to the RO for additional 
development of the record and a de novo review of the 
reopened claim.  

The Board notes that, in an April 1999 statement, it was 
noted that the veteran had "reassert[ed] any claims he 
[might] have withdrawn at the May 1997 hearing."  In the May 
1999 decision, the Board interpreted this request as an 
application to reopen a claim of service connection for a 
left foot injury and referred it to the RO for appropriate 
action.  

As this matter has not developed for appellate review at this 
time, the Board once again refers it to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The veteran's psychoneurosis is shown to have 
unequivocally existed prior to his brief period of military 
service during World War II.

2.  The preexisting psychoneurosis is shown to have undergone 
an increase in severity during the veteran's period of 
military service.  

3.  The demonstrated increase in severity during the 
veteran's wartime service is not shown by obvious or manifest 
evidence to have been due to the natural progress of the 
psychoneurosis.  




CONCLUSIONS OF LAW

1.  The veteran's psychoneurosis clearly and unmistakably 
existed prior to service; the presumption of soundness at 
entrance into service is rebutted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  

2.  As the presumption of aggravation is not rebutted by 
clear and unmistakable evidence, the veteran's preexisting 
psychoneurosis was aggravated by his wartime service.  38 
U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.306 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from January 19, 1945 to May 
1, 1945.  

The veteran's examination at induction was entirely negative 
for any complaints, findings or diagnosis of a psychiatric 
disorder.  

A March 1945 physical examination report noted that the 
veteran's history and neurological [examination] were 
indicative of a psychoneurosis, conversion hysteria.

The veteran was found unfit for military service because of 
psychoneurosis, hysteria, severe, as reported on the April 
1945 Certificate of Disability for Discharge.  It was also 
noted that the veteran had a history since civilian life of 
personality difficulties and that the nervous soldier, who 
had affected an hysterical left foot limp following an axe 
cut at the age of 14, was too emotionally unstable to perform 
useful military service.  The Medical Board determined that 
the condition had existed prior to entering service and was 
not aggravated by active service.  

The postservice medical records include a November 1948 
neuropsychiatric examination report that noted that the 
veteran had reported having been "nervous" ever since he 
was about 14 years old.  The examiner indicated that the 
veteran had a moderate anxiety reaction.  

A December 1953 Authorization of Medical Service and Report 
of Examination noted that the veteran had had a severe 
breakdown in service and was sent to station hospital at Camp 
Gordon for about 6 weeks before he was discharged from 
service.  The examiner indicated that the veteran's case 
presented a moderate degree of definite impairment.  

Other postservice medical records spanning from the late 
1950's to the present indicate that the veteran had suffered 
from continuous psychiatric disability manifested by 
nervousness.  An August 1994 VA examination report noted a 
diagnosis of chronic generalized anxiety disorder.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in May 1997 that he did not 
recall having any problems prior to military service.  The 
veteran noted that he was not treated for a psychiatric 
disorder prior to service.  He also recalled that, during 
service, he had panicked when he had wear a gas mask.  The 
veteran indicated that he currently sought treatment about 
every 6 months for his psychiatric manifestations.  

More recently, the veteran was afforded a VA examination on a 
fee basis in April 2000.  The examiner reviewed the veteran's 
claims file and noted the veteran's assertions that his 
psychiatric disability did not preexist service.  The 
examiner also noted the veteran's descriptions of panic-type 
feelings in conjunction with events during service.  In 
addition, the examiner indicated that the veteran himself had 
related a history of nervousness as a child, but that the 
veteran, his family members and friends had more recently 
reported that he did not suffer from an anxiety disorder 
prior to service.  

The veteran related to the examiner that he currently felt 
anxious, tense and apprehensive about everything all the 
time.  The veteran felt that he worried excessively.  The 
veteran noted having insomnia, depression and difficulty 
concentrating.  The diagnosis was that of generalized anxiety 
disorder with a current Global Assessment of Functioning 
(GAF) of 45; conversion disorder with mixed presentation, 
current GAF 45.  

The examiner opined that it was as least as likely as not 
that the veteran's generalized anxiety disorder was due to 
his experiences during military service.  The examiner 
further indicated that, at the very least, the veteran's 
anxiety was aggravated by military service as noted by his 
description of the episode with the gas mask.  

The examiner also opined, despite the veteran's assertions 
that he did not have symptoms prior to service, that a 
conversion disorder had "highly likely" existed prior 
military service and was also "highly likely" to have been 
aggravated by military service.  The examiner pointed out 
that the veteran's prior diagnosis of conversion hysteria and 
anxiety psychoneurosis were the same condition and that they 
were currently equivalent to a conversion disorder.  The 
examiner explained that the conversion disorder was present 
when the veteran was 14 and was triggered by the stress of 
falling.  Subsequently, new stressors during the war had 
triggered an aggravation of his symptoms.  

In response to a request from the RO in December 2000, a VA 
doctor reviewed the veteran's claims file and opined that 
there was "[no] convincing evidence" that "psychiatric 
symptoms developing over subsequent decades, were 
precipitated by military service."  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).

In this case, the veteran's examination at induction in 
January 1945 was negative for any complaints, findings or 
diagnosis of a psychiatric disorder.  As such, the veteran is 
entitled to the presumption of soundness with respect to that 
condition.  However, the Board finds that the record includes 
clear and unmistakable evidence has been presented to rebut 
this presumption.  

Specifically, the April 1945 Certificate of Disability for 
Discharge noted that the veteran had a history since civilian 
life of personality difficulties and that the nervous soldier 
had affected an hysterical left foot limp following an axe 
cut at the age of 14.  It was determined by the Medical Board 
that the psychoneurosis had existed prior to service.  

In addition, a November 1948 neuropsychiatric examination 
report indicated that the veteran himself reported that had 
had been "nervous" ever since he was about 14 years old.  
Notwithstanding the veteran's reported history at induction, 
the medical records at or around the time of his discharge 
from service clearly establish that the demonstrated 
psychoneurosis unequivocally existed prior to the brief 
period of active service.  

Notwithstanding the fact that lay statements have been 
submitted to show that the veteran did not have related 
problems prior to service, the Board finds that the 
presumption of soundness upon entry into active duty has been 
rebutted in this case.  See Doran v. Brown, 6 Vet. App. 283 
(1994) (The veteran's statements of pre-existence, in 
addition to other evidence establishing that fact, may be 
enough to rebut the presumption of soundness based on clear 
and unmistakable evidence.)  

The Board notes that, if a disability is shown to have 
preexisted service, a determination must then be made as to 
whether the veteran's preexisting psychiatric disability 
underwent an increase in severity during service.  A pre-
existing injury or disease will be presumed to have been 
aggravated by wartime service where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase was due to the 
natural progress of the condition.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2001).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993);  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

Based on its review of the entire record, the Board finds 
that the evidence shows that the preexisting psychoneurosis 
underwent an increase in severity during service.  The Board 
also finds, given the recently obtained medical opinion, that 
the medical facts in this case cannot serve to establish that 
the demonstrated increase was clearly and unmistakably due to 
the natural progression of the psychoneurosis.  

Accordingly, as the wartime presumption of aggravation has 
not been rebutted, it must be concluded that the veteran's 
preexisting psychoneurosis was aggravated by the veteran's 
active military service during World War II.  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

The RO has had an opportunity to address this new legislation 
with regard to the veteran's claim by way of a letter sent to 
the veteran in March 2001.  The letter notified the veteran 
of what was needed to substantiate his claim of service 
connection.  Moreover, in light of the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to his claim is required.  



ORDER

Service connection for the psychoneurosis is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

